

116 HR 6328 IH: Emergency Relief for State, Territorial and Local Governments Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6328IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Tlaib (for herself, Ms. Pressley, Ms. Ocasio-Cortez, Mr. San Nicolas, Ms. Norton, Ms. Jayapal, Mr. Raskin, Mr. Levin of Michigan, Mr. García of Illinois, Mrs. Carolyn B. Maloney of New York, Ms. Omar, Mr. Green of Texas, Mr. Carson of Indiana, Mrs. Watson Coleman, Mr. Pocan, Ms. Velázquez, Mr. Neguse, Mr. Soto, Mr. Danny K. Davis of Illinois, Mr. Rouda, Mr. Nadler, Ms. Adams, Ms. Garcia of Texas, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize Federal reserve banks to purchase COVID–19 related municipal issuances, and for other purposes.1.Short titleThis Act may be cited as the Emergency Relief for State, Territorial and Local Governments Act of 2020.2.Purchase of COVID–19 related municipal issuances(a)Amendment to authority To buy and sell bonds and notesSection 14(b) of the Federal Reserve Act (12 U.S.C. 355) is amended—(1)in paragraph (1)—(A)by inserting and during unusual and exigent circumstances, before bonds issued; and(B)by striking of 1933 and all that follows through assured revenues; and(2)by adding at the end the following:(3)State definedIn this section, the term State means each of the several States, the District of Columbia, each territory and possession of the United States, and each federally recognized Indian Tribe..(b)Federal Reserve authorization To purchase COVID–19 related municipal issuances(1)AuthorityWithin seven days after the date of enactment of this subsection, the Federal Reserve Board of Governors shall establish a facility to buy and sell, at home or abroad, bills, notes, bonds, and warrants that are issued by any State or political subdivision thereof between March 1, 2020, and July 1, 2021, in order to fund a public health or public service response to the COVID–19 pandemic. The Board of Governors of the Federal Reserve System may extend the authority under this subsection if the Board determines necessary.(2)Required purchasesThe Board of Governors of the Federal Reserve System shall establish policies and procedures to require the direct placement of bills, notes, bonds, and warrants described in paragraph (1) with the Board at an interest cost that does not exceed the Federal funds rate target for short-term interbank lending, within seven days after the date of enactment of this section.(3)Review of spendingDuring the 3-year period beginning on the date on which all purchases under this section are completed, relevant Federal authorities shall review such purchases to determine if funds were diverted from legitimate public health or public services responses to the COVID–19 pandemic to make such purchase. The relevant Federal authorities shall take appropriate action based on findings of such review.(4)DefinitionsIn this subsection:(A)Public health or public service response to the COVID–19 pandemicThe term public health or public service response to the COVID–19 pandemic means—(i)the purchase, manufacture, or delivery of medical equipment, facilities, or services—(I)to treat or quarantine COVID–19 patients;(II)to protect first responders interacting with such patients; or(III)to test for COVID–19 infections and track social contacts of patients who have tested positive for the virus; (ii)the purchase, manufacture, or delivery of basic living supports for individuals who are not COVID–19 patients during periods of voluntary or mandatory social distancing or quarantine designed to prevent the spread of COVID–19; or(iii)the maintenance and delivery of basic public services to communities responding to the public health or economic effects of the COVID–19 pandemic.(B)StateThe term State means each of the several States, the District of Columbia, each territory and possession of the United States, and each federally recognized Indian Tribe.